Mr. Chief Justice Shepard
delivered the opinion of the Court:
The court was clearly right in excluding the plaintiff’s .evidence. Whether the justice’s court had jurisdiction in the matter at all, we need not pause to inquire. The party defendant, Nelson Roan, was not ousted. He had never been the tenant *205of the plaintiff, bnt had been, and continued to be, the tenant of the defendant. At most, the proceeding was nothing more than an unwarranted scheme to obtain an attornment to the plaintiff of the defendant’s tenant without her knowledge,— an attornment that was expressly declared to be void by the statute then in force. D. C. Rev. Stat., sec. 683.
The evidence on behalf of the defendant made out a clear case of actual, exclusive, continuous, open, and adverse possession of the premises for more than twenty years, by her and those under whom she claimed, and had the effect to create in her a good and sufficient title. Holtzman v. Douglas, 168 U. S. 278, 284, 42 L. ed. 466, 468, 18 Sup. Ct. Rep. 65; Reid v. Anderson, 13 App. D. C. 30, 36.
This evidence having been undisputed, even in part, there was no error in directing the jury to find for the defendant.
The judgment must be affirmed with costs. Affirmed.